        Case 3:20-cv-01260-MEM Document 4 Filed 07/22/20 Page 1 of 16




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

JANE DOES I, II, III and FRIENDS OF
FARMWORKERS, INC. D/B/A JUSTICE AT
WORK IN ITS CAPACITY AS EMPLOYEE
REPRESENTATIVE,

                Plaintiffs,
                                                         Case No.: _________
EUGENE SCALIA, IN HIS OFFICIAL                I
CAPACITY AS UNITED STATES
SECRETARY OF LABOR;
OCCUPATIONAL SAFETY AND HEALTH
ADMINISTRATION, UNITED STATES
DEPARTMENT OF LABOR,

               Defendants.



           MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE
                 TO PROCEED UNDER PSEUDONYM

      “Jane Doe I,” “Jane Doe II,” and “Jane Doe III,” (collectively, the “Worker

Plaintiffs”) are workers at Maid-Rite Steak Specialty Foods (“Maid-Rite”), a

meatpacking plant (the “Plant”) in Dunmore, PA. Based on Maid-Rite’s complete

failure to take basic precautions to protect its workers, Worker Plaintiffs fear

serious physical harm or death from contracting COVID-19 at their worksite.

Worker Plaintiffs filed an anonymous complaint with the Occupational Safety and

Health Administration, United States Department of Labor (“OSHA”) asking the

agency to address imminent dangers at the Plant. Now, several months later—

during which time OSHA has failed to take appropriate action—Worker Plaintiffs
        Case 3:20-cv-01260-MEM Document 4 Filed 07/22/20 Page 2 of 16



seek to avail themselves of their judicial remedy under OSHA (which also allows

workers to proceed anonymously) and ask the Court to compel OSHA to take

action under 29 U.S.C. § 662(d) to protect them from the imminent danger they

face each day at work. See Emergency Complaint, filed concurrently herewith.

      Worker Plaintiffs seek to proceed under pseudonym due to fear of reprisal

by their employer, including retaliatory firing, which would make them unable to

support themselves and their families. This fear is not only reasonable, it is well-

supported by their declarations and extensive objective evidence relating to the

meatpacking industry. Worker Plaintiffs are aware of past retaliation at the Plant,

see Ex. B ¶¶ 5-7, and retaliation against workers who raise workplace concerns is

rampant across the meatpacking industry, see U.S. Gov’t Accountability Office,

GAO-18-12, Workplace Safety and Health: Better Outreach, Collaboration, and

Information Needed to Help Protect Workers at Meat and Poultry Plants at 2

(2017) (concluding that widespread fear of retaliation in meatpacking plants

impedes enforcement of workplace safety protections).

                           FACTUAL BACKGROUND

      Worker Plaintiffs are each current employees of Maid-Rite. Ex. A ¶ 2

(Declaration of Jane Doe I); Ex. B ¶ 1 (Declaration of Jane Doe II); Ex. C ¶ 2

(Declaration of Jane Doe III).
        Case 3:20-cv-01260-MEM Document 4 Filed 07/22/20 Page 3 of 16



      Jane Doe I contacted Friends of Farmworkers d/b/a Justice at Work (“Justice

at Work”) because of her concerns about how Maid-Rite was handling the

COVID-19 crisis and asked the organization to file an OSHA complaint on her

behalf. Ex. A ¶ 3. Jane Doe I informed her attorneys at Justice at Work that she

could not be a part of any action if her name was shared. Id. at ¶ 4. She submitted

an anonymous declaration to OSHA to help facilitate the investigation. Id. at ¶ 5.

Despite her fears for her health, Jane Doe I is also very concerned about the

consequences of Maid-Rite discovering her identity. Jane Doe I believes that if

Maid-Rite discovers that she has made a complaint to OSHA and participated in

this action, she will be fired. Id. at ¶¶ 6-7. Jane Doe I bases this belief on past

experiences, where she has witnessed human resources employees harassing

individuals who have made complaints. Id. at ¶ 8. In Jane Doe I’s experience, any

employee who does anything which Maid-Rite considers to be “out of line” will be

fired. Id. at ¶ 9. A colleague at Maid-Rite has informed Jane Doe I that Maid-Rite

management has been attempting to discover the identities of the workers who

made the OSHA complaint. Id. at ¶ 11. She does not want anyone to know that she

participated in the OSHA complaint or this action, and if she cannot maintain

anonymity, she will not proceed as a Worker Plaintiff. Id. at ¶ 13.

      Jane Doe II has worked at Maid-Rite for over 10 years. Ex. B at ¶ 1. Justice

at Work represented her in filing an OSHA complaint against Maid-Rite. Id. at ¶ 2.
        Case 3:20-cv-01260-MEM Document 4 Filed 07/22/20 Page 4 of 16



Jane Doe II has not revealed her name to OSHA, and she will not continue to

pursue any legal action if she must reveal her identity. Id. at ¶ 3. She fears that

Maid-Rite will retaliate against her if they learn she has participated in any

complaint or action against the company. Id. at ¶ 4. Jane Doe II fears retaliation

because she has witnessed retaliation against colleagues in the past when they

made legal complaints. Id. at ¶ 5. Recently, Maid-Rite fired a colleague of Jane

Doe II after this worker reported a workplace injury and sought redress with an

attorney. Id. at ¶ 6. In Jane Doe II’s experience, workers are often fired for taking

legal action against Maid-Rite because of workplace injuries. Id. at ¶ 7. Maid-Rite

also fabricates reasons for disciplining employees, which Jane Doe II herself has

experienced. However, she is concerned with sharing the details of these incidents

because Maid-Rite may be able to identify her. Id. at ¶ 8. Jane Doe II feels that she

cannot risk this because Maid-Rite would fire her, and she would be without a job.

Under the current circumstances, she would be unable to find a new position,

which would leave Jane Doe II unable to support herself and her family. Id. at ¶ 9.

Therefore, if Jane Doe II cannot retain her anonymity in this present action, she

will be unable to proceed as a Worker Petitioner. Id. at ¶ 10.

      Jane Doe III contacted Justice at Work after she had contracted COVID-19

because she feared for her health and safety at Maid-Rite. Ex. C at ¶ 3. Jane Doe

III joined the existing OSHA complaint filed by Jane Doe I and Jane Done II; Jane
        Case 3:20-cv-01260-MEM Document 4 Filed 07/22/20 Page 5 of 16



Doe III joined the OSHA complaint without sharing her name. Id. at ¶ 4. To assist

with the OSHA investigation, Jane Doe III wrote an anonymous declaration. Id. at

¶ 5. Jane Doe III will not reveal her identity at any point because she fears Maid-

Rite will fire her if they discover that she has participated in a complaint and legal

action against them. Id. at ¶ 6. In Jane Doe III’s experience, Maid-Rite is very strict

with its employees and disciplines them using a point system which ultimately

leads to firing after points have been accumulated. Id. at ¶ 7. Maid-Rite gives

employees points under this system even for absences due to illness or tardiness

because of doctors’ appointments. Jane Doe III believes that these policies remain

in effect even during the current health crisis. Id. at ¶ 8. If Maid-Rite discovers her

identity, they will fire Jane Doe III, leaving her unemployed and unable to support

her family. Id. at ¶ 9. For this reason, Jane Doe III will not proceed as a Worker

Plaintiff if she cannot proceed under pseudonym. Id. at ¶ 10.



                                    ARGUMENT

        WORKER PLAINTIFFS’ MOTION SHOULD BE GRANTED

 I.   Legal Standard
      District courts may allow a litigant to proceed under a pseudonym where he

or she “sufficiently alleges that he or she has a reasonable fear of severe harm from

litigating without a pseudonym.” Doe v. Megless, 654 F.3d 404, 408 (3d Cir.
        Case 3:20-cv-01260-MEM Document 4 Filed 07/22/20 Page 6 of 16



2011). The Third Circuit has adopted “a non-exhaustive list of factors to be

weighed” when making this determination. Id. at 409. The factors that counsel in

favor of anonymity include:

          (1) the extent to which the identity of the litigant has been kept
          confidential; (2) the bases upon which disclosure is feared or sought
          to be avoided, and the substantiality of these bases; (3) the
          magnitude of the public interest in maintaining the confidentiality
          of the litigant’s identity; (4) whether, because of the purely legal
          nature of the issues presented or otherwise, there is an atypically
          weak public interest in knowing the litigant’s identities; (5) the
          undesirability of an outcome adverse to the pseudonymous party and
          attributable to his refusal to pursue the case at the price of being
          publicly identified; and (6) whether the party seeking to sue
          pseudonymously has illegitimate ulterior motives.

Id. (quoting Doe v. Provident Life and Acc. Ins. Co., 176 F.R.D. 464, 467 (E.D. Pa.

1997)). The factors that counsel against anonymity include:

      (1) the universal level of public interest in access to the identities of
      litigants; (2) whether, because of the subject matter of this litigation,
      the status of the litigant as a public figure, or otherwise, there is a
      particularly strong interest in knowing the litigant’s identities, beyond
      the public’s interest which is normally obtained; and (3) whether the
      opposition to pseudonym by counsel, the public, or the press is
      illegitimately motivated.

Id. Because the factors set forth in this test are expressly non-exhaustive, courts

also must “consider those [other] factors which the facts of the particular case

implicate.” Id. (quoting Doe v. Provident Life, 146 F.R.D. at 468).
         Case 3:20-cv-01260-MEM Document 4 Filed 07/22/20 Page 7 of 16



II.    Worker Plaintiffs Should be Permitted to Proceed under Pseudonym
       The factors, applied to the facts of this case, weigh heavily in favor of

permitting Worker Plaintiffs to proceed under pseudonym. The workers have

carefully guarded their identities thus far; their fear of the results of disclosure is

based on objective past practices by Maid-Rite and across the meatpacking

industry; their case serves a public interest as it seeks to keep workers, family

members and communities safe from the spread of COVID-19; their allegations

about the conditions at the Plant are generalized and thus could be refuted by

information within the control of Maid-Rite if they were untrue, therefore there is

no particular public interest served by revealing the Worker Plaintiffs’

individualized identities; and they will not proceed if this motion is denied.

Further, none of the factors counseling against pseudonymous proceedings is

weighty here.

      A. Factors weighing in favor of proceeding under a pseudonym

       1. The Worker Plaintiffs have kept their identities confidential
       Worker Plaintiffs have taken great care to protect their identities at every

stage of the events leading up to this action. Their May 19, 2020 complaint to

OSHA was filed by their representatives at Justice at Work to protect their

anonymity. Ex. 2 to Compl. ¶ 3 (Declaration of Alia Al-Khatib). Additionally,

when OSHA demanded that Worker Plaintiffs provide their names and identifying

information as a condition for interviewing them, Worker Plaintiffs declined. Id. at
        Case 3:20-cv-01260-MEM Document 4 Filed 07/22/20 Page 8 of 16



¶ 20. Instead, they provided sworn statements to OSHA with their names redacted.

Id. at ¶ 26. Worker Plaintiffs have not disclosed their involvement in this action to

their colleagues. See Ex. A ¶ 12.

      Courts applying the Megless balancing test have found similar efforts to

prevent disclosure of the identity of plaintiffs to the public weigh in favor of

permitting anonymity. See L.A. v. Hoffman, No. 14-6895, 2015 WL 4461852, at *2

(D.N.J. July 21, 2015) (finding that plaintiffs “promptly sought to maintain their

anonymity by filing the present request on the same day their Complaint was filed”

and “diligently attempted to prevent disclosing their involvement in this case to the

public”); Doe v. Univ. of Scranton, No. 3:19-CV-1486, 2020 U.S. Dist. LEXIS

44812, at *5 (M.D. Pa. Mar. 16, 2020) (finding the plaintiff had not waived his

claim to anonymity where his name had not been disclosed since initiating his

lawsuit and only a small group of people knew his sexual orientation). Here too,

the Worker Plaintiffs have diligently protected their identities for the reasons

described below. This factor therefore weighs in favor of anonymity.

      2. The Worker Plaintiffs fear disclosure based on an objectively
         reasonable expectation of reprisal
      Worker Plaintiffs have substantiated significant reasons to fear destructive

retaliation. Each believes their job would be in jeopardy if Maid-Rite became

aware of their communication with OSHA, counsel, and this Court. Ex. A ¶¶ 6-7;

Ex. B ¶¶ 6-8; Ex. C ¶ 9. Worker Plaintiffs fear reprisal based on Maid-Rite’s past
        Case 3:20-cv-01260-MEM Document 4 Filed 07/22/20 Page 9 of 16



acts of retaliation, including harassment and even discharge of workers who made

legal complaints. Ex. A ¶ 8; Ex. B ¶¶ 6-7. At Maid-Rite, even stepping “slightly

out of line” can lead to termination. Ex. A ¶ 9, see also Ex. C ¶ 8 (stating that

Maid-Rite punishes workers for calling in sick or arriving late to attend doctors’

appointments). Further, Worker Plaintiffs are aware of Maid-Rite already

attempting to ascertain their identities. Ex. A ¶¶ 12-13. In an atmosphere where

even small complaints can lead to discipline or termination, the Worker Plaintiffs

reasonably believe filing a complaint with a federal agency and this Court would

result in retaliation by their employer. Indeed, Worker Plaintiffs have observed

retaliation first-hand: Maid-Rite has fired employees for taking legal action

because of workplace injuries. Ex. B ¶¶ 5-7. Worker Plaintiffs cannot risk being

fired. Given the current economic climate, losing their job at Maid-Rite would

likely mean devastating consequences for Worker Plaintiffs and their families. Ex.

B ¶ 9; Ex. C ¶ 9.

      Worker Plaintiffs are not alone in their fear that reporting safety and health

concerns in the meat processing industry will lead to dismissal or punishment.

After conducting extensive interviews with workers, the U.S. Government

Accountability Office (“GAO”) found that meat processing workers are reluctant

to contact OSHA with safety concerns for fear of employer retaliation. U.S. Gov’t

Accountability Office, GAO-18-12 at 2. Given this pervasive fear among workers
       Case 3:20-cv-01260-MEM Document 4 Filed 07/22/20 Page 10 of 16



like Worker Petitioners, the GAO recommended that OSHA take additional steps

to obtain information anonymously. Id. at 24-25, 50.

      3. The public interest is served by maintaining the confidentiality of the
         Worker Plaintiffs’ identities
      To determine the “magnitude of the public interest in maintaining the

confidentiality of the litigant’s identity,” Megless instructs that courts should ask

whether “similarly situated litigants would be deterred from litigating claims that

the public would like to have litigated” and harm alleged in the complaint is

“widespread[.]” 654 F.3d. at 409-10; see also Doe v. Univ. of Scranton, No. 3:19-

CV-1486, 2020 U.S. Dist. LEXIS 44812, at *7 (M.D. Pa. Mar. 16, 2020)

(“Without the protection of anonymity, future such plaintiffs would likely decline

to participate in the lawsuit, and the public’s interest in ensuring that those

responsible for sexual orientation discrimination are held responsible could remain

suppressed.”).

      Here, the public interest is served when safety complaints like the one at

issue here are litigated—especially safety complaints that are generalized to an

entire workplace or industry. If workers abstain from complaining for fear of

losing their jobs, whole communities may be harmed. In plants such as Maid-Rite,

low wage breadwinners must weigh the risk of immediate and acute harm if their

employers uncover their identities. Indeed, the Occupational Safety and Health Act

(“OSH Act”) itself recognizes that workers who raise health and safety concerns
       Case 3:20-cv-01260-MEM Document 4 Filed 07/22/20 Page 11 of 16



often have legitimate fears about their identities being revealed to their employers,

and consequently includes provisions to protect that information from disclosure to

employers to facilitate health and safety complaints. See 29 U.S.C. § 657(f)(1)

(“Any employees or representative of employees who believe that a violation of a

safety or health standard exists that threatens physical harm, or that an imminent

danger exists, may request an inspection by giving notice to the Secretary or his

authorized representative of such violation or danger. Any such notice shall be

reduced to writing, shall set forth with reasonable particularity the grounds for the

notice, and shall be signed by the employees or representative of employees, and a

copy shall be provided the employer or his agent no later than at the time of

inspection, except that, upon the request of the person giving such notice, his name

and the names of individual employees referred to therein shall not appear in such

copy or on any record published, released, or made available pursuant to

subsection (g) of this section.”) (emphasis added). The OSHA Field Operations

Manual also lays out several options for workers to file complaints anonymously.

An imminent danger complaint will normally commence the OSHA inspection

procedure, even if it is submitted without the signature of a worker or a worker

representative. Dep’t of Labor, Safety and Health Complaints and Referrals,

OSHA Field Op. Man., Sec I(C)(3), Ch. 9 (Apr. 14, 2020). Employees can also

submit complaints without identifying information to report non-urgent health and
       Case 3:20-cv-01260-MEM Document 4 Filed 07/22/20 Page 12 of 16



safety violations, although these will be treated as inquiries, which require less

action than inspections. Id. at Sec I(A)(3), Ch. 9 (Apr. 14, 2020).

      To require workers proceeding under 29 U.S.C. § 662(d) to employ their

legal names when they proceeded anonymously before the agency would be

inconsistent with Congress’ intent and the agency’s own policies. The entire

function of § 662(d) is to allow workers who have attempted to use OSHA

procedures to force the agency to act when it is too recalcitrant. If courts required

those workers to reveal their identities they would effectively undercut this

congressionally enacted remedy. As OSHA recognizes, workers may be rightfully

fearful of their employers and thus will only file a complaint if they can proceed

anonymously. They should not have to reveal their identity to fulfill the purpose of

that anonymous administrative complaint.

      Similarly, the harm alleged in the Complaint is “widespread[,]” which also

militates in Worker Plaintiffs’ favor. Megless, 654 F.3d. at 410 (noting that the

harm alleged in that case—false suspicious person alerts—were not a “widespread

problem” and therefore did not warrant leave to proceed under pseudonym). Here,

the Commonwealth of Pennsylvania and the United States as a whole have faced a

series of devastating COVID-19 outbreaks in meat processing facilities. See Jessica

Calefati & Bob Fernandez, Pa. has more coronavirus cases among meat plant
       Case 3:20-cv-01260-MEM Document 4 Filed 07/22/20 Page 13 of 16



workers than any other state, CDC says, Phila. Inquirer, (May 1, 2020),1; Jazmine

Hughes, As Meatpacking Plants Look to Reopen, Some Families are Wary, N.Y.

Times, (May 27, 2020),2 (noting that meatpacking plants have been “hotbeds” of

COVID-19 spread).. Those outbreaks reached the Maid-Rite plant at issue in this

case. OSHA’s failure to appropriately evaluate and address worksite safety and

worksite compliance with CDC guidance during the pandemic has been widely

noted. Were Worker Plaintiffs not to pursue this action because their request to

proceed under pseudonym was denied, they and other workers would continue to

labor in dangerous conditions without oversight or protection, which in turn would

place the broader public at risk as well.

      4. There is an atypically weak public interest in knowing the Worker
         Plaintiffs’ identities
      The public does not need to know the identities of the Worker Plaintiffs to

understand the issues in this case. Worker Plaintiffs raise issues common to all the

workers at the Maid-Rite plant; there is no focus on their individualized

experiences. Rather, the Complaint pertains to the collective imminent danger all



1
  Jessica Calefati & Bob Fernandez, Pa. has more coronavirus cases among meat
plant workers than any other state, CDC says, Phila. Inquirer, (May 1, 2020),
available at https://www.inquirer.com/business/retail/cdc-20200501.html.
2
  Jazmine Hughes, As Meatpacking Plants Look to Reopen, Some Families are
Wary, N.Y. Times, (May 27, 2020), available at
https://www.nytimes.com/interactive/2020/05/27/magazine/coronavirus-nebraska-
unemployment-jobs.html.
        Case 3:20-cv-01260-MEM Document 4 Filed 07/22/20 Page 14 of 16



workers at Maid-Rite face, and the effect on all workers of OSHA’s failure to

appropriately respond to those imminent dangers. As the public will maintain

access to the docket and filings, interested observers can follow the proceedings

without knowledge of Worker Plaintiffs’ identities. See, e.g., Lozano v. City of

Hazleton, 496 F. Supp. 2d 477, 513 (M.D. Pa. 2007) (“There is widespread public

interest in this case, but that interest is focused not on the identities of the

plaintiffs, but on the legal issues at the heart of the case.”); Hoffman, 2015 WL

4461852, at *2 (finding “the circumstances surrounding each Plaintiff are not of

central importance to Plaintiffs claims” when granting leave to proceed

anonymously).

       5. The public interest would be harmed if the Worker Plaintiffs refuse to
          pursue this case because they cannot proceed anonymously
       Worker Plaintiffs will be completely deterred from proceeding as parties in

this action should this motion be denied. In fact, each has repeatedly stated that

they will withdraw as plaintiffs if they cannot remain anonymous. See Ex. A ¶ 13;

Ex. B ¶ 10; Ex. C ¶ 10.

       6. The Worker Plaintiffs do not have illegitimate ulterior motives
       The only bases upon which Worker Plaintiffs seek to proceed

pseudonymously are those identified above, namely that they reasonably fear

retaliation by their employer, Maid-Rite, if they are identified as the complainants

who initiated the OSHA complaint process.
         Case 3:20-cv-01260-MEM Document 4 Filed 07/22/20 Page 15 of 16



       B. Factors opposed

       Megless also requires the Court to weigh three factors “opposing” anonymity:

the universal public interest in knowing litigants’ identities, whether there is a

particularly strong public interest in knowing these litigants’ identities, and

whether opposition to proceeding pseudonymously is illegitimately motivated.

Megless, 654 F.3d at 409. Here, there is no strong public interest in requiring

Worker Plaintiffs to use their real names. The conditions they allege at their

workplace and their allegations regarding OSHA’s response are not individualized;

they affect all the workers at Maid-Rite. There is a public interest in remedying

imminent dangers to workers and demanding legally appropriate action by the

agency tasked with protecting those workers. Moreover, the status of Worker

Plaintiffs does not create a particularly strong interest in knowing their identity,

given the fact that they are not public figures or otherwise of particular interest to

the public.

        In sum, the factors opposed to allowing Worker Plaintiffs to proceed using a

pseudonym are far outweighed by the factors in favor of anonymity.

III.    Conclusion
        The Worker Plaintiffs respectfully request that the Court grant the urgent

relief requested and permit them to file a complaint using a pseudonym and

thereby toll the statute of limitations with such a pseudonymous filing.
       Case 3:20-cv-01260-MEM Document 4 Filed 07/22/20 Page 16 of 16




Respectfully submitted this 22st day of July 2020.



                                      s/Lerae Kroon, PA Bar No. 325464
                                      Nina Menniti, PA Bar No. 326828
                                      Samuel Datlof, PA Bar No. 324716
                                      FRIENDS OF FARMWORKERS, INC.,
                                      D/B/A JUSTICE AT WORK
                                      990 Spring Garden St, Suite 300
                                      Philadelphia, PA 19123
                                      Telephone: (215) 733-0878
                                      Fax: (215) 733-0878
                                      lkroon@justiceatworklegalaid.org
                                      nmenniti@justiceatworklegalaid.org
                                      sdatlof@justiceatworklegalaid.org
                                      Attorneys for Jane Does I, II, and III
